Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 5/28/2021, the Applicant has filed a response on 8/26/2021 amending claims 1 and 5-7. No claim has been cancelled. Claims 13-14 have been added. Claims 2-4, 7 and 9-12 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/2021. Claims 1-14 are pending in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation “gradients of the segments of the first sub-segment structure from the bottom surface to the top surface are smaller than gradients of the segments of the second sub-segment structure from the bottom surface to the top 
Appropriate corrections are required. The claim will be interpreted as best understood.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 8 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su et al. (US 2020/0133326).

Regarding claim 1, Su discloses an input device (see mouse 1 in Figs. 4A-4B), comprising:
a holder (see 12 and 122 in Fig. 1A-1B and 4A-4B);
see roller element 11  in Figs. 1A-1B, 3A and 4A-4B, disposed on accommodation space 121 of the roller base 12, and comprising a side surface, a circle center comprising fixing shaft 112, and plural discontinuous protrusion structures 1110 (claimed segment adjusting structure)), wherein the segment adjusting structure is disposed on the side surface see plural discontinuous protrusion structures 1110 disposed on the side surface of the roller element 11 as shown in Figs. 1A and 3A) and comprises a first sub-segment structure and a second sub-segment structure, wherein the first sub-segment structure and the second sub-segment structure are respectively disposed around the circle center (see in Figs. 1A-3A, “the plural discontinuous protrusion structures 1110 are classified into three types, i.e., first discontinuous protrusion structures 1110a, second discontinuous protrusion structures 1110b and third discontinuous protrusion structures 1110c” and are disposed around fixing shaft 112), and the first sub-segment structure is located between the circle center and the second sub-segment structure (see e.g. discontinuous protrusion structures 1110a located between fixing shaft 112, and discontinuous protrusion structures 1110b or discontinuous protrusion structures 1110c, as shown in Figs. 1A, 2A-3A);
see a portion of 1311 taken as the claimed slider as indicated in the reproduction of Fig. 1A below, and being movable relative to the holder to move toward or away from the fixing shaft 112 as shown in Figs. 1B-2B; para[0032]-para[0033]); and
a first pressure part, comprising two first ends, wherein one of the first ends is connected to the slider (see another portion of 1311 taken as the claimed first pressure part as indicated in the reproduction of Fig. 1A below, and comprising two ends, one end connected to the portion of 1311 taken as the slider, and the other end having a contact terminal T, as shown in Figs. 1A, 2A-2B and 3B), 
when the slider moves toward the circle center, the other of the first ends contacts the first sub-segment structure, when the slider moves away from the circle center, the other of the first ends contacts the second sub-segment structure (para[0032]-para [0033]; see Figs. 1A-2B; “As the operating part 132 of the adjusting element 13 is operated by the user, the contacting part 131 is correspondingly moved”; “Consequently, the contacting segment 1311 of the contacting part 131 is swung relative to the stopping block 1313”; “As the contacting segment 1311 of the contacting part 131 is swung, the contact terminal T is contacted ).

    PNG
    media_image1.png
    726
    584
    media_image1.png
    Greyscale


Regarding claim 5, Su discloses all the claim limitations as applied above (see claim 1). In addition, Su discloses a quantity of segments of the first sub-segment structure is different from a quantity of segments of the second sub-segment structure (see e.g., a quantity of segments/structures of the discontinuous protrusion structures 1110a is different (less) from a quantity of segments/structures of the discontinuous protrusion structures 1110c, as shown Figs. 1A and 3A; para[0029]). 

Regarding claim 6, Su discloses all the claim limitations as applied above (see claim 5). In addition, Su discloses the first sub-segment structure and the second sub-segment structure comprise a plurality of segments protruding from the side surface in an axial direction of the first wheel, and the segments are in a conical shape (see shapes of the plural discontinuous protrusion structures 1110 protruding from the side surface of the roller element 11 as shown in Figs. 1A-1B and 3A-3B).

Regarding claim 8, Su discloses all the claim limitations as applied above (see claim 1). In addition, Su discloses the first pressure part is a spring plate (based on the example provided by the applicant (see in Figs. 1A-1B “first pressure part 140 is a spring plate made of a metal” in para [0026] of the specification), since para[0046] of the specification defines “The first pressure part 340 is formed by bending a metal ) or a torsion spring.

Regarding claim 13, Su discloses all the claim limitations as applied above (see claim 1). In addition, Su discloses the first sub-segment structure and the second sub-segment structure comprise a plurality of segments protruding from the side surface in an axial direction of the first wheel, each of the segments has a top surface away from the side surface and a bottom surface contacting the side surface, the top surface is smaller than the bottom surface (see shapes of the plural discontinuous protrusion structures 1110 protruding from the side surface of the roller element 11 as shown in Figs. 1A-1B and 3A-3B).

Regarding claim 14, as best understood, Su discloses all the claim limitations as applied above (see claim 13). In addition, Su discloses gradients of the segments of the first sub-segment structure from the bottom surface to the top surface are smaller than gradients of the segments of the second sub-segment structure from the bottom surface to the top surface (see Figs. 1A-1B and 3A; by being wider, the plural discontinuous protrusion structures 1110a have gradients from bottom surfaces to top surfaces smaller than gradients from bottom ).

Response to Arguments

The Applicant argues on page 6 of the Remarks that “claim 11 of the as-filed disclosure is the case for elected Species C” based on at least on paragraph [0052] in the as-filed disclosure. However, it is noted that the features in claim 11 are directed to species in which a knob is turned, which is not the case for elected Species C (see Fig. 3A-3B and para[0052] which does not disclose knob 350 is turned). Therefore, withdrawal of claim 11 from consideration is maintained.

Applicant’s arguments with respect to the art rejection of claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623